Citation Nr: 1613422	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  07-31 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a January 2015 decision, the Board denied the claim for an increased rating for TMJ.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a November 2015 Order, the Court granted an October 2015 Joint Motion for Remand filed by the parties, and remanded the issue for further development. 


REMAND

In the November 2015 Joint Motion, the parties agreed that the Board, in its January 2015 decision, did not properly explain its determination that the Veteran had not experienced either arthritis of the temporomandibular joint, or a loss, nonunion, or malunion of the mandible during the increased rating period.  The parties noted that, during the most recent VA medical examination, occurring in June 2012, the VA examiner did not obtain X-rays of the Veteran's temporomandibular joint.  In the January 2015 decision, the Board did not discuss whether the June 2012 VA medical examination report was adequate in light of the lack of X-ray evidence.  Having reviewed the record, the Board finds that a remand is necessary to provide an additional VA medical examination, to include X-rays. 

In the Joint Motion, the parties agreed that, in denying an extraschedular rating, the Board did not adequately discuss reports of additional TMJ symptomatology not contemplated by the currently assigned 10 percent rating, to include pain while chewing, facial muscle spasms, headaches, a posterior right crossbite, a deviation of the jaw to the right on closing, and "popping" of the right TMJ upon opening of the mouth.  On remand, those symptoms should be considered in determining whether separate or extraschedular ratings are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to ascertain the severity of TMJ.  The examiner must review the record and should note that review in the report  Any indicated studies should be performed, including X-rays.  The examiner should specifically address the following:

(a)  The examiner should include X-rays.

(b)  Identify and describe in detail all symptoms attributable to TMJ, to potentially include malunion of the mandible, pain while chewing, facial muscle spasms, headaches, a posterior right crossbite, a deviation of the jaw to the right on closing, and "popping" of the right TMJ upon opening of the mouth.

(c)  Report range of motion measurements for the temporomandibular articulation in millimeters.

(d)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the temporomandibular joint is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(e) State what impact, if any, the Veteran's TMJ disability has on the Veteran's occupational functioning and daily living.

2.  Then, readjudicate the claim, to include specific consideration of whether to refer the claim to the Director, Compensation Service, for extraschedular consideration, and whether any separate rating should be assigned.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

